TORPY, J.
Tyron Morris (“Appellant”) asserts that the Unemployment Appeals Commission (the “UAC”) erred in reversing the appeals referee’s finding that Appellant was eligible for unemployment benefits. The referee concluded that Appellant was entitled to benefits because he was discharged from his employment for reasons other than misconduct. The UAC, in denying benefits, found that Appellant had not been discharged, but instead, had quit his job voluntarily.
We agree with the UAC that the referee’s finding on this point was erroneous. However, it is apparent from the record that Appellant’s alternative ground supporting an award of unemployment benefits, that he voluntarily terminated his employment due to disability, was not sufficiently developed because the referee concluded that Appellant had been discharged. We, therefore, reverse the *1270UAC’s order with instructions that this cause be remanded to the referee to determine whether Appellant had “good cause” for quitting his employment due to physical disability. § 443.101(l)(a)l., Fla. Stat. (2001). See Lewis v. Lakeland Health Care Center, Inc., 685 So.2d 876, 879 (Fla. 2d DCA 1996).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
SHARP, W., and MONACO, JJ., concur.